FLAGLER CENTER PROPERTIES, LLP, Appellant,
v.
FLORIDA DEPARTMENT OF ENVIRONMENTAL PROTECTION, PALM BEACH COUNTY DEPARTMENT OF ENVIRONMENTAL RESOURCE MANAGEMENT and TRUMP PLAZA OF THE PALM BEACHES CONDOMINIUM ASSOCIATION, INC., Appellees.
No. 4D09-4979.
District Court of Appeal of Florida, Fourth District.
December 22, 2010.
Jon C. Moyle, Jr., of Keefe, Anchors, Gordon & Moyle, P.A., Tallahassee, for appellant.
Amanda G. Bush, Senior Assistant General Counsel, Tallahassee, for appellee Florida Department of Environmental Protection.
Amy Taylor Petrick, Assistant County Attorney, and Andrew J. McMahon, Chief Assistant County Attorney, West Palm Beach, for appellee Palm Beach County Department of Environmental Resource Management.
PER CURIAM.
Affirmed.
WARNER, POLEN and STEVENSON, JJ., concur.
Not final until disposition of timely filed motion for rehearing.